Exhibit 10(a)
     EMPLOYMENT AGREEMENT (the “Agreement”) made as of the second day of
March 2009 by and between ARROW ELECTRONICS, INC., a New York corporation with
its principal office at 50 Marcus Drive, Melville, New York 11747 (the
“Company”), and William E. Mitchell, 223 Atherton Avenue, Atherton, California
94027 (the “Executive”).
     WHEREAS, the Company currently employs the Executive as Chief Executive
Officer and Chairman, with the responsibilities and duties of a principal
executive officer of the Company, under an Employment Agreement executed
December 30, 2008 (the “2008 Agreement”), and
     WHEREAS, the Company and Executive wish to amend and restate the 2008
Agreement to incorporate the substantive provisions of Amendment No. 1, executed
March 15, 2005, to Executive’s 2003 employment agreement, which provisions were
inadvertently not incorporated into the 2008 Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties agree as follows:
     1. Employment and Duties.
          a) Employment. The Company shall continue to employ the Executive for
the Employment Period defined in Paragraph 3, to perform such duties for the
Company, its subsidiaries and affiliates and to hold such offices as may be
specified from time to time by the Company’s Board of Directors, subject to the
following provisions of this Agreement. The Executive hereby accepts such
employment.
          b) Duties and Responsibilities. Executive will continue as Chief
Executive Officer and Chairman of the Company but the Board of Directors shall
have the right to adjust the duties, responsibilities and title of the Executive
as the Board of Directors may from time to time deem to be in the interests of
the Company, provided that, on or after May 1, 2009, if the Board of Directors
determines not to continue the Executive as Chairman, the Executive shall have
the right to decline to give further service to the Company and shall have the
rights and obligations which would accrue to him under Paragraph 7 if he were
discharged without cause. If the Executive decides to exercise such right to
decline to give further service, he shall within forty-five days after such
action or omission by the Board of Directors give written notice to the Company
stating his objection and the action he thinks necessary to correct it, and he
shall permit the Company to have a forty-five day period in which to correct its
action or omission. If the Company makes a correction satisfactory to the
Executive, the Executive shall be obligated to continue to serve the Company. If
the Company does not make such a correction, the Executive’s rights and
obligations under Paragraph 7 shall accrue at the expiration of such forty-five
day period.
          c) Time Devoted to Duties. The Executive shall devote substantially
all of his normal business time and efforts to the business of the Company, its
subsidiaries and its affiliates, the amount of such time to be sufficient, in
the reasonable judgment of the Board of Directors, to permit him diligently and
faithfully to serve and endeavor to further their interests to the best of his
ability. The Company acknowledges that the Executive is currently serving as a

 



--------------------------------------------------------------------------------



 



member of the Board of Directors of Rogers Corporation and certain educational
and non-profit organizations and agrees that the Executive will be permitted to
continue to occupy such positions during the Employment Period. The Executive
will seek the consent of the Board of Directors prior to agreeing to serve on
any other corporate board of directors.
          d) Member of Board of Directors. The Board of Directors shall appoint
the Executive as a member of the Board of Directors as of the first day of the
Employment Period. It is contemplated that the Executive will be renominated for
election as a director by the shareholders at all subsequent Annual Meetings of
Shareholders during the Employment Period.
     2. Compensation.
          a) Monetary Remuneration and Benefits. During the Employment Period,
the Company shall pay to the Executive for all services rendered by him in any
capacity:
     i. a minimum base salary at the rate of $750,000 per year (payable in
accordance with the Company’s then prevailing practices, but in no event less
frequently than in equal monthly installments), subject to increase from time to
time in the sole discretion of the Board of Directors of the Company; provided
that, should the Company institute a company-wide pay cut/furlough program, such
salary may be decreased by up to 15%, but only for as long as said company-wide
program is in effect;
     ii. such additional compensation by way of salary or bonus or fringe
benefits as the Board of Directors of the Company in its sole discretion shall
authorize or agree to pay, payable on such terms and conditions as it shall
determine; and
     iii. such employee benefits that are made available by the Company to its
other principal executives.
          b) Annual Incentive Payment. The Executive shall participate in the
Company’s Chief Executive Officer 1999 Performance Bonus Plan, as amended (or
any alternative, successor, or replacement plan or program), and shall have a
targeted incentive thereunder equal to his annual base salary; provided,
however, that the Executive’s actual incentive payment in any year shall be
measured by the Company’s performance against goals established by the Board of
Directors for that year and that such performance may produce an incentive
payment ranging from none to any maximum established under such plan or by the
Board of Directors of the Company. The Executive’s incentive payment for any
year will be appropriately pro-rated to reflect a partial year of employment.
          c) Supplemental Executive Retirement Plan. The Executive shall
continue to participate in the Company’s Unfunded Pension Plan for Selected
Executives (the “SERP”). The timing of payment under the SERP shall be in
accordance with its terms.
          d) Vacation. During the Employment Period, the Executive will be given
four weeks vacation with full pay each year, to be taken at the Executive’s
discretion; provided, however, that the Executive will use his best efforts to
ensure that such vacation does not unduly

 



--------------------------------------------------------------------------------



 



interfere with the operation and performance of the business of the Company, its
subsidiaries or its affiliates.
          e) Expenses. During the Employment Period, the Company agrees to
reimburse the Executive, upon the submission of appropriate vouchers, for
out-of-pocket expenses (including, without limitation, expenses for travel,
lodging and entertainment) incurred by the Executive in the course of his duties
hereunder in accordance with its expense reimbursement policy. Any reimbursement
that is taxable to Executive shall be paid no later than the end of the year
following the year in which it is incurred.
          f) Office and Staff. The Company will provide the Executive with an
office, secretary and such other facilities as may be reasonably required for
the proper discharge of his duties hereunder.
          g) Indemnification. The Company agrees to indemnify the Executive for
any and all liabilities to which he may be subject as a result of his employment
hereunder (and as a result of his service as an officer or director of the
Company, or as an officer or director of any of its subsidiaries or affiliates),
as well as the costs of any legal action brought or threatened against him as a
result of such employment, to the fullest extent permitted by law.
          h) Participation in Plans. Notwithstanding any other provision of this
Agreement, the Executive shall have the right to participate in any and all of
the plans or programs made available by the Company (or its subsidiaries,
divisions or affiliates) to, or for the benefit of, executives (including the
annual stock option and restricted stock grant programs) or employees in
general, on a basis consistent with other senior executives.
     3. The Employment Period.
     The “Employment Period”, as used in the Agreement, shall mean the period
beginning as of the date hereof and terminating on the last day of the calendar
month in which the first of the following occurs:
          a) the death of the Executive;
          b) the disability of the Executive as determined in accordance with
Paragraph 4 hereof and subject to the provisions thereof;
          c) the termination of the Executive’s employment by the Company for
cause in accordance with Paragraph 5 hereof;
          d) the termination of the Executive’s employment by the Company
without cause in accordance with Paragraph 7 hereof or a termination of
employment by the Executive pursuant to Paragraph 1(b) hereof entitling the
Executive to the benefits described in Paragraph 7 hereof;
          e) the voluntary termination of employment by the Executive; or
          f) December 31, 2009.

 



--------------------------------------------------------------------------------



 



     4. Disability.
          For purposes of this Agreement, the Executive will be deemed
“disabled” if he is absent from work because he is incapacitated due to an
accident or physical or mental impairment, and one of the following conditions
is also satisfied: (i) Executive is expected to return to his duties with the
Company within 6 months after the beginning of his absence or (ii) Executive is
unable to perform his duties or those of a substantially similar position of
employment due to a medically-determinable physical or mental impairment which
can be expected to result in death or last for a continuous period of not less
than 6 months. If the Executive is absent on account of being disabled (as
defined in the preceding sentence), during such absence the Company shall
continue to pay to the Executive his base salary, any additional compensation
authorized by the Company’s Board of Directors, and other remuneration and
benefits provided in accordance with Paragraph 2 hereof, all without delay,
diminution or proration of any kind whatsoever (except that his remuneration
hereunder shall be reduced by the amount of any payments he may otherwise
receive as a result of his disability pursuant to a disability program provided
by or through the Company), and his medical benefits and life insurance shall
remain in full force. Unless terminated earlier in accordance with
Paragraph 3a), c), d), e) or f) the Employment Period shall end on the 180th
consecutive day of his disability absence, and Executive’s compensation under
Paragraph 2 shall immediately cease, except the medical benefits covering the
Executive and his family shall remain in place (subject to the eligibility
requirements and other conditions contained in the underlying plan, as described
in the Company’s employee benefits manual, and subject to the requirement that
the Executive continue to pay the “employee portion” of the cost thereof), and
the Executive’s life insurance policy under the Management Insurance Program
shall be transferred to him, as provided in the related agreement, subject to
the obligation of the Executive to pay the premiums therefor.
          If the Executive terminates employment on account of disability in
accordance with this Paragraph 4, and meets the definition of Long-Term
Disability under the Arrow Electronics Long-Term Disability Plan (the
“Disability Plan”), the Company agrees to provide the Executive with a long-term
disability benefit that in the aggregate is equal to 2/3 of the Executive’s base
salary provided in paragraph 2(a). Such payments shall begin 30 days following
the end of the Employment Period as set forth above (i.e., on the 210th day
following the beginning of his disability absence), shall be paid in on the last
business day of each month thereafter, and shall end on the date Executive
ceases to be disabled under the Disability Plan. Any such payment shall be
reduced by the amount payable to Executive for the same month under the
Disability Plan. Executive shall receive an annual tax gross-up in the amount of
any U.S. income taxes owing on account of such aggregate long-term disability
payments, which gross-up amount will be paid by the end of year next following
the year in which Executive remits the related taxes, and shall meet the
requirements for tax gross-ups under Section 409A of the Code.
          In the event that the Executive is determined to be capable of
performing his duties before being absent for 180 consecutive days (and before
expiration of the Employment Period), the Executive shall be entitled to resume
employment with the Company under the terms of this Agreement for the then
remaining balance of the Employment Period.

 



--------------------------------------------------------------------------------



 



     5. Termination for Cause.
          In the event of any malfeasance, willful misconduct, active fraud or
gross negligence by the Executive in connection with his employment hereunder,
the Company shall have the right to terminate the Employment Period by giving
the Executive notice in writing of the reason for such proposed termination. If
the Executive shall not have corrected such conduct to the reasonable
satisfaction of the Company within thirty days after such notice, the Employment
Period shall terminate and the Company shall have no further obligation to the
Executive hereunder but the restriction on the Executive’s activities contained
in Paragraph 8 and the obligations of the Executive contained in Paragraph 9(b)
and 9(c) shall continue in effect as provided therein.
     6. Death Benefit.
          The Executive is a participant in the Company’s Management Insurance
Program. During the Employment Period, the Company will continue to maintain in
effect for the Executive such program or some other form of life insurance
providing the Executive’s estate or named beneficiary a benefit upon the
Executive’s death at least equal to the net after-tax benefit provided by the
Management Insurance Program.
     7. Termination Without Cause.
          In the event that the Company discharges the Executive without cause,
the Executive shall be entitled to the following compensation (i) the salary
provided in Paragraph 2a), at the rate in effect on the date of termination of
his employment plus 100% of such annual base salary in place of the incentive
provided in Paragraph 2(b), payable 30 days following termination of employment,
(ii) the vesting of any restricted stock awards and the immediate exercisability
of any stock options which would have vested or become exercisable during the
Employment Period (which, in that event, shall continue until the then scheduled
termination date unless sooner terminated by the Executive’s disability or
death), and (iii) continued participation in the Company’s medical plan under
the same terms and conditions as an active employee until December 31, 2009,
with eligibility for continuation coverage for Executive and his eligible
dependents under the plan’s COBRA provisions at the end of the Employment Period
at Executive’s own expense. However, participation in the Company’s 401(k) plan,
ESOP and all welfare and fringe benefit plans (other than the medical plan) will
cease on the Executive’s last day of active work, subject to any conversion
rights generally available to former employees. The Company shall have no right
to set off payments due the Executive with any amounts he may earn from gainful
employment elsewhere. It is expressly agreed and understood that the Executive
shall be under no obligation to seek such employment. The provisions of
Paragraph 8 restricting the Executive’s activities and Executive’s obligations
under Paragraph 9b) and 9c) shall continue in effect. The provisions of this
Paragraph 7 shall not act to limit the Executive’s ability to recover damages
from the Company for breaching this Agreement by terminating the Employment
Period without cause, except as otherwise permitted by Paragraph 3.
          Notwithstanding the foregoing, if the Executive is a “specified
employee” for purposes of 409A, no deferred compensation (including without
limitation salary continuation payments in accordance with clause (i) above)
payable at separation from service that is not

 



--------------------------------------------------------------------------------



 



exempt from application of 409A as a short term deferral or separation pay will
be paid to Executive during the 6-month period immediately following the day he
ceases active work for the Company, and any such payments otherwise due during
such 6-month period shall be paid on the first business day following completion
of such 6-month period along with simple interest at the six-month Treasury rate
in effect at the beginning of such 6-month period.
     8. Non-Competition; Trade Secrets.
          During the Employment Period and for a period of two years after the
termination of the Employment Period, the Executive will not, directly or
indirectly:
          a) Disclosure of Information. Use, attempt to use, disclose or
otherwise make known to any person or entity (other than to the Board of
Directors of the Company or otherwise in the course of the business of the
Company, its subsidiaries or affiliates and except as may be required by
applicable law):
     i. any knowledge or information, including, without limitation, lists of
customers or suppliers, trade secrets, know-how, inventions, discoveries,
processes and formulae, as well as all data and records pertaining thereto,
which he may acquire in the course of his employment, in any manner which may be
detrimental to or cause injury or loss to the Company, its subsidiaries or
affiliates; or
     ii. any knowledge or information of a confidential nature (including all
unpublished matters) relating to, without limitation, the business, properties,
accounting, books and records, trade secrets or memoranda of the Company, its
subsidiaries or affiliates, which he now knows or may come to know in any manner
which may be detrimental to or cause injury or loss to the Company its
subsidiaries or affiliates, provided that, the obligations of this Section 8(a)
shall not apply to the extent that the aforesaid matters (a) are disclosed in
circumstances where you are legally required to do so or (b) become generally
known to and available for use by the public otherwise than by your wrongful act
or omission.
          b) Non-Competition. Engage or become interested in the United States,
Canada, Mexico, Europe, or Asia (whether as an owner, shareholder, partner,
lender or other investor, director, officer, employee, consultant or otherwise)
in the business of distributing electronic parts, components, supplies or
systems, or any other business that is competitive with the principal business
or businesses then conducted by the Company, its subsidiaries or affiliates
(provided, however, that nothing contained herein shall prevent the Executive
from acquiring or owning less than 1% of the issued and outstanding capital
stock or debentures of a corporation whose securities are listed on the New York
Stock Exchange, American Stock Exchange, or the National Association of
Securities Dealers Automated Quotation System, if such investment is otherwise
permitted by the Company’s Human Resource and Conflict of Interest policies);
          c) Solicitation. Solicit or participate in the solicitation of any
business of any type conducted by the Company, its subsidiaries or affiliates,
during said term or thereafter, from

 



--------------------------------------------------------------------------------



 



any person, firm or other entity which was or at the time is a supplier or
customer, or prospective supplier or customer, of the Company, its subsidiaries
or affiliates; or
          d) Employment. Employ or retain, or arrange to have any other person,
firm or other entity employ or retain, or otherwise participate in the
employment or retention of, any person who was an employee or consultant of the
Company, its subsidiaries or affiliates, at any time during the period of twelve
consecutive months immediately preceding such employment or retention.
          The Executive will promptly furnish in writing to the Company, its
subsidiaries or affiliates, any information reasonably requested by the Company
(including any third party confirmations) with respect to any activity or
interest the Executive may have in any business.
          Except as expressly herein provided, nothing contained herein is
intended to prevent the Executive, at any time after the termination of the
Employment Period, from either (i) being gainfully employed or (ii) exercising
his skills and abilities outside of such geographic areas, provided in either
case the provisions of this Agreement are complied with.
     9. Preservation of Business.
          a) General. During the Employment Period, the Executive will use his
best efforts to advance the business and organization of the Company, its
subsidiaries and affiliates, to keep available to the Company, its subsidiaries
and affiliates, the services of present and future employees and to advance the
business relations with its suppliers, distributors, customers and others.
          b) Patents and Copyrights, etc. The Executive agrees, without
additional compensation, to make available to the Company all knowledge
possessed by him relating to any methods, developments, inventions, processes,
discoveries and/or improvements (whether patented, patentable or unpatentable)
which concern in any way the business of the Company, its subsidiaries or
affiliates, whether acquired by the Executive before or during his employment or
retention hereunder.
          Any methods, developments, inventions, processes, discoveries and/or
improvements (whether patented, patentable or unpatentable) which the Executive
may conceive of or make, related directly or indirectly to the business or
affairs of the Company, its subsidiaries or affiliates, or any part thereof,
during the Employment Period, shall be and remain the property of the Company.
The Executive agrees promptly to communicate and disclose all such methods,
developments, inventions, processes, discoveries and/or improvements to the
Company and to execute and deliver to it any instruments deemed necessary by the
Company to effect the disclosure and assignment thereof to it. The Executive
also agrees, on request and at the expense of the Company, to execute patent
applications and any other instruments deemed necessary by the Company for the
prosecution of such patent applications or the acquisition of Letters Patent in
the United States or any other country and for the assignment to the Company of
any patents which may be issued. The Company shall indemnify and hold the
Executive harmless from any and all costs, expenses, liabilities or damages
sustained by the Executive by reason of having made such patent applications or
being granted such patents.

 



--------------------------------------------------------------------------------



 



          Any writings or other materials written or produced by the Executive
or under his supervision (whether alone or with others and whether or not during
regular business hours), during the Employment Period which are related,
directly or indirectly, to the business or affairs of the Company, its
subsidiaries or affiliates, or are capable of being used therein, and the
copyright thereof, common law or statutory, including all renewals and
extensions, shall be and remain the property of the Company. The Executive
agrees promptly to communicate and disclose all such writings or materials to
the Company and to execute and deliver to it any instruments deemed necessary by
the Company to effect the disclosure and assignment thereof to it. The Executive
further agrees, on request and at the expense of the Company, to take any and
all action deemed necessary by the Company to obtain copyrights or other
protections for such writings or other materials or to protect the Company’s
right, title and interest therein. The Company shall indemnify and hold the
Executive harmless from any and all costs, expenses, liabilities or damages
sustained by the Executive by reason of the Executive’s compliance with the
Company’s request.
          c) Return of Documents. Upon the termination of the Employment Period,
including any termination of employment described in Paragraph 7 or
Paragraph 1(b), the Executive will promptly return to the Company all copies of
information protected by Paragraph 8(a) hereof or pertaining to matters covered
by subparagraph (b) of this Paragraph 9 which are in his possession, custody or
control, whether prepared by him or others.
     10. Separability.
          The Executive agrees that the provisions of Paragraphs 8 and 9 hereof
constitute independent and separable covenants which shall survive the
termination of the Employment Period and which shall be enforceable by the
Company notwithstanding any rights or remedies the Executive may have under any
other provisions hereof. The Company agrees that the provisions of Paragraphs 4,
6, and 7 hereof constitute independent and separable covenants which shall
survive the termination of the Employment Period and which shall be enforceable
by the Executive notwithstanding any rights or remedies the Company may have
under any other provisions hereof.
     11. Specific Performance.
          The Executive acknowledges that (i) the services to be rendered under
the provisions of this Agreement and the obligations of the Executive assumed
herein are of a special, unique and extraordinary character; (ii) it would be
difficult or impossible to replace such services and obligations; (iii) the
Company, it subsidiaries and affiliates will be irreparably damaged if the
provisions hereof are not specifically enforced; and (iv) the award of monetary
damages will not adequately protect the Company, its subsidiaries and affiliates
in the event of a breach hereof by the Executive. The Company acknowledges that
(i) the Executive will be irreparably damaged if the provisions of Paragraphs
1(b), 4, 6 and 7 hereof are not specifically enforced; and (ii) the award of
monetary damages will not adequately protect the Executive in the event of a
breach thereof by the Company. By virtue thereof, the Executive agrees and
consents that if he violates any of the provisions of this Agreement, and the
Company agrees and consents that if it violates any of the provisions of
Paragraphs 1(b), 4, 6, and 7 hereof, the other party, in addition to any other
rights and remedies available under this Agreement or otherwise,

 



--------------------------------------------------------------------------------



 



shall (without any bond or other security being required and without the
necessity of proving monetary damages) be entitled to a temporary and/or
permanent injunction to be issued by a court of competent jurisdiction
restraining the breaching party from committing or continuing any violation of
this Agreement, or any other appropriate decree of specific performance. Such
remedies shall not be exclusive and shall be in addition to any other remedy
which any of them may have.
     12. Miscellaneous.
          a) Entire Agreement; Amendment. This Agreement constitutes the whole
employment agreement between the parties and may not be modified, amended or
terminated except by a written instrument executed by the parties hereto. It is
specifically agreed and understood, however, that the provisions of that certain
letter agreement dated as of December 30, 2008, granting to the Executive
extended separation benefits in the event of a change in control of the Company
shall survive and shall not be affected hereby. All other agreements between the
parties pertaining to the employment or remuneration of the Executive not
specifically contemplated hereby or incorporated or merged herein are terminated
and shall be of no further force or effect.
          b) Assignment. Except as stated below, this Agreement is not
assignable by the Company without the written consent of the Executive, or by
the Executive without the written consent of the Company, and any purported
assignment by either party of such party’s rights and/or obligations under this
Agreement shall be null and void; provided, however, that, notwithstanding the
foregoing, the Company may merge or consolidate with or into another
corporation, or sell all or substantially all of its assets to another
corporation or business entity or otherwise reorganize itself, provided the
surviving corporation or entity, if not the Company, shall assume this Agreement
and become obligated to perform all of the terms and conditions hereof, in which
event the Executive’s obligations shall continue in favor of such other
corporation or entity.
          c) Waivers, etc. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature. The failure
of any party to insist upon strict adherence to any term of this Agreement on
any occasion shall not operate or be construed as a waiver of the right to
insist upon strict adherence to that term or any other term of this Agreement on
that or any other occasion.
          d) Provisions Overly Broad. In the event that any term or provision of
this Agreement shall be deemed by a court of competent jurisdiction to be overly
broad in scope, duration or area of applicability, the court considering the
same shall have the power and hereby is authorized and directed to modify such
term or provision to limit such scope, duration or area, or all of them, so that
such term or provision is no longer overly broad and to enforce the same as so
limited. Subject to the foregoing sentence, in the event any provision of this
Agreement shall be held to be invalid or unenforceable for any reason, such
invalidity or unenforceability shall attach only to such provision and shall not
affect or render invalid or unenforceable any other provision of this Agreement.

 



--------------------------------------------------------------------------------



 



          e) Notices. Any notice permitted or required hereunder shall be in
writing and shall be deemed to have been given on the date of actual delivery
or, if mailed by registered or certified mail, postage prepaid, on the date
which is three business days after mailing:

  i.  
if to the Executive to:
       
William E. Mitchell
223 Atherton Avenue
Atherton, California 94027
    ii.  
if to the Company to:
       
Arrow Electronics, Inc.
50 Marcus Drive
Melville, New York 11747
Attention: Peter S. Brown
                Senior Vice President and
                General Counsel

Either party may, by notice to the other, change his or its address for notice
hereunder.
          f) New York Law. This Agreement shall be construed and governed in all
respects by the internal laws of the State of New York, without giving effect to
principles of conflicts of law.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

                  Attest:       ARROW ELECTRONICS, INC.    
 
               
/s/ Wayne Brody
 
Secretary
        By:   /s/ Peter S. Brown
 
Senior Vice President    
 
                        THE EXECUTIVE    
 
               
 
      /s/ William E. Mitchell    
 
           
 
      William E. Mitchell    

 